DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claims 1-12 have several minor informalities which may result in indefiniteness in the claims.  The applicant is required to carefully review the claims and make appropriate corrections. A few examples of correction that should be corrected are:
Claim 1 recites the limitation “the execution and communication manifests”. The claimed limitation should be changed to “the execution manifest and the communication manifest” to correspond with the limitation set forth in lines 7-8 of the claim.
Claim 1 recites the limitation “said execution and communication manifests”. The claimed limitation should be changed to “said execution manifest and said communication manifest” to correspond with the limitation set forth in lines 7-8 of the claim.
Claim 1, lines 33-34, the claimed limitation “an abnormality” should be changed to “the abnormality” to refer to the abnormality previously recited in line 29.
As stated above, the listings above are just exemplary, the applicant is required to carefully review the claims and make appropriate corrections for all the claims including claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, recites the limitation “the two or more services”. As the preceding limitations do not appear to recite “two or more services”, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “the service”, “said service”. As the preceding limitations, line 3, recites “respective services”, and line 6, “the two or more services”. This is unclear to the examiner to which of the respective services or the two or more services the applicant is referring.  Furthermore, the claimed limitation “the other services” in line 19, lacks of antecedent basis.
Claim 1, line 9, recites the limitation “the control apparatus”. As the preceding limitations, line 2, recites “two or more control apparatuses”, it is unclear to the examiner to which of the two or more control apparatuses the applicant is referring. As such, there is insufficient antecedent basis for this limitation in the claim.

Claim 1, lines 26 and 32-33, recites the limitation “the control apparatuses”. As the preceding limitations, line 2, recites “two or more control apparatuses”, It is not clear if the control apparatuses and the two or more control apparatuses are referring to the same.
Claim 1, line 12, the claimed limitation “a service storage device that stores a software element” does not seem to make sense because the preceding limitation, line 3, recites “execute two or more software elements”. 
Claim 1, lines 24-26, recites the limitation “wherein each of specific control apparatuses, which are preliminarily set and the number of which is the same as or larger than one but less than the number of all of the control apparatuses” is ambiguous. It is unclear what is meant by: "wherein each of specific control apparatuses, which are preliminarily set and the number of which is the same as or larger than one but less than the number of all of the control apparatuses". Furthermore, the claimed limitation “the number” lacks of antecedent basis.
Claim 1, line 35, recites the limitation “the control apparatus”. It is not clear if the control apparatus is referring to “another control apparatus” taught in line 32, or the control apparatus is referring to “the control apparatus” taught in line 9.
Claim 1, line 36, recites the limitation “the case”. As the preceding limitations do not appear to recite “a case”, there is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-12 inherit the deficiency of independent claim 1 and are rejected for similar reasons. Specifically, claims 2-12 recite "the respective execution manifest", "the control apparatuses", "the control apparatus", "the determined control apparatuses", "information", “resource usage information”, “the resources”, “respective services”, “the services”, “two or more services”, “the service”, “monitoring subject service”, “the other services”, etc. However, the usage of the terminologies between the claims are not consistent and not clear, as such, the claims are indefinite. The art applied will be based on the best interpretation the examiner can make.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Reference Akazawa (US 2008/0044191) discloses an image forming system including a first apparatus and a second apparatus, the first apparatus connected to the other apparatuses via a network. When a printing process on the first apparatus is interrupted due to an error, the printing process is resumed by the second apparatus.
Reference Miyauchi (US 2019/0340116) discloses a control system including a plurality of ECUs and a plurality of shared backup ECUs. In a shared backup ECU, a diagnostic section diagnoses an abnormality in a plurality of electric control units (ECUs) which, perform an individual function, execute a program that is different according to the function. A loading section loads, from a storage section storing a plurality of programs in advance, a program which is the same as a program to be executed by an abnormal unit being an ECU whose abnormality has been detected by the diagnostic section. An execution section executes the program loaded by the loading section, thereby performing a function which is the same as a function of the abnormal unit on behalf of the abnormal unit.
The above prior art of record fail to disclose or render obvious, “wherein for each of the two or more services, there are provided an execution manifest including data on starting conditions for the service and a communication manifest including data on an identifier of the control apparatus in which said service is disposed and an identifier of said service, wherein each of the two or more control apparatuses has a service storage device that stores a software element for the service disposed in the control apparatus and the execution and communication manifests for said service, a service execution manager that starts the service when the starting conditions included in the execution manifest for said service, stored in the service storage device, are satisfied, an inter-service communication device that communicates with the other services by use of the communication manifest for the service, stored in the service storage device, and a software update manager that applies updating, addition, and deletion to the software element and the execution and communication manifests for the service in the service storage device, wherein each of specific control apparatuses, which are preliminarily set and the number of which is the same as or larger than one but less than the number of all of the control apparatuses, further comprises an abnormality monitoring device that detects whether or not there exists an abnormality related to a monitoring subject service, which is the service that is preliminarily set, and a recovery device that selects a relocation control apparatus that is another control apparatus among the control apparatuses, to which the monitoring subject service in which an abnormality related to said monitoring subject service has been detected is relocated from the control apparatus where said monitoring subject service is currently disposed, in the case where the abnormality monitoring device detects the abnormality, and that transfers, through the software update manager, the software element and the execution and communication manifests for the monitoring subject service in which the abnormality has been detected to the service storage device of the relocation control apparatus and then makes said service storage device store said software element and said execution and communication manifests” among other limitations as recited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456